Citation Nr: 1545736	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a bilateral hip disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1982 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  Thereafter, the Chicago, Illinois, RO assumed jurisdiction.  

In August 2015, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for bilateral hip and knee disorders are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

At his August 2015 hearing, the Veteran indicated that he wished to withdraw the issue of service connection for a bilateral hand disorder.



	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of service connection for a bilateral hand disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Service Connection for a Bilateral Hand Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn by a veteran or his representative in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  At the time of his August 2015 hearing, the Veteran indicated that he wished to withdraw the issue of service connection for a bilateral hand disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to this issue.


ORDER

The appeal for service connection for a bilateral hand disorder is dismissed.


REMAND

The Veteran, at the time of his August 2015 hearing, indicated that he was submitting additional evidence in support of his claim.  His representative indicated that the evidence consisted of 5 pages of records of dr. Buchner dated July 31, 2011.  While the evidence of record includes 3 pages of records of Dr. Buchner, it is unclear whether the evidence submitted at the hearing included additional pertinent page.  The transcript from the hearing has been associated with the record.  The evidence which was submitted at the time of the hearing has not been associated with the record.  Therefore, remand is warrant to associated the evidence with the file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the evidence identified as 5 pages of treatment records of Dr. Buchner dated in July 2011 and submitted by the Veteran in support of his claims for service connection at the time of his August 2015 videoconference hearing before the undersigned Veteran Law Judge.   

2.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the case should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


